Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Joseph Baker on 2 May 2022.

Election/Restrictions
Claims 1, 3-5, 8, 9, 16, 17, 19, 20, 22-26, 33, 35 and 38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 28 and 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 28 has been amended to read:
“A method of treating a disease or condition in a subject in need thereof comprising: administering the AAV vector of claim 1 to the subject in need thereof, wherein the disease or condition is muscular dystrophy.
Claim 29 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims submitted 22 March 2022 have been amended to be commensurate in scope with the data argued to constitute unexpected results. Such arguments and data were supplied in applicant’s response entered 8 March 2021, expanded upon in the response entered 24 August 2021, and reiterated in applicant’s most recent response entered 22 March 2021. The data appears to support the criticality of presently recited claim limitations relating to the length of the guide RNA and two recruiting domains in promoting endogenous adenosine deaminase to a site of chemical modification. In particular, data supplied in applicant’s remarks provided 24 August 2021 as it relates to the reference of Katrekar et al. (Nat. Methods 2019 16(3)239-242, and e.g. figure 2B) is considered to constitute evidence that one of ordinary skill in the art would consider to be unexpected, and sufficient to overcome the prima facie case of obviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633